UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6979


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES THOMAS OXENDINE, a/k/a Ox, a/k/a Ox Cuttar,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:08-cr-00051-JPJ-1; 1:13-cr-00036-JPJ-4)


Submitted: February 26, 2021                                      Decided: March 5, 2021


Before NIEMEYER, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Thomas Oxendine, Appellant Pro Se. Steven Randall Ramseyer, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         James Thomas Oxendine appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    United States v. Oxendine, Nos. 1:08-cr-00051-JPJ-1; 1:13-cr-00036-JPJ-4

(W.D. Va. June 17, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2